Citation Nr: 1224187	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  03-11 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for bilateral cataracts.

2. Entitlement to service connection for open-angle glaucoma.

(The issue of entitlement to retroactive entitlement to Vocational Rehabilitation benefits under Chapter 31 prior to September 5, 2003, will be addressed in a separate decision once such issue is recertified to the Board of Veterans' Appeals.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2011, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

Additionally, the Board notes that the Veteran is represented by a private attorney with respect to the Vocational Rehabilitation claim only.  He has not engaged representation with respect to the instant claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record indicates that a remand is necessary so that additional VA treatment records may be obtained and the Veteran may be afforded a VA examination.  

The Board observes that at his March 2011 hearing, the Veteran testified to upcoming VA treatment.  He had indicated that he would submit the records of this treatment directly to the Board; however, no records were received.  The most recent relevant VA treatment record in the claims file is dated in September 2009.  The Veteran receives treatment at the Reno VA Medical Center (VAMC).  Thus, all VA treatment records from that facility dated from September 2009 onward must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

With respect to the VA examination, VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has submitted two letters from Dr. CM that address the question of a relationship between the Veteran's claimed cataracts and glaucoma.  Dr. CM stated that the Veteran developed cataracts at an early age and that it is possible the cataract formation process began prematurely during the Veteran's time in Vietnam.  The Veteran is competent to describe his experiences during service, including exposure to ultraviolet light and explosions.  Thus, the Board determines that a VA ophthalmological examination should be scheduled to assess the existence and etiology of the claimed cataracts and glaucoma.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran from the Reno VAMC, dated from September 2009 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA ophthalmological examination in order to ascertain the existence and etiology of his claimed cataracts and glaucoma.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary and appropriate testing should be performed, and the results documented in the file.  The examiner should also provide all appropriate diagnoses for the Veteran's vision symptoms.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:  

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any cataracts present currently, i.e., at the time he filed his claim in August 2008 to the present, are related to a disease, injury, or event in service, or are otherwise related to service?

b. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any glaucoma present currently, i.e., at the time he filed his claim in August 2008 to the present, are related to a disease, injury, or event in service, or are otherwise related to service?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  
  
3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the February 2011 supplemental statement of the case.  If any claim remains denied, the Veteran and his representative, if any, should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


